Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				  REASONS FOR ALLOWANCE
	 Although JP 2007-314788 A teaches sorbic acid and sorbic acid ester in [0039] and 20 ppm of the sorbic acid in example 2, it further teaches ‘Also, a conjugated polyene compound (C) of the present invention is not included in the conjugated polyene compound C) of the present invention, even if 1 carbon-carbon double bonds and a carbon-carbon double bond can be conjugated with each other through 1 carbon-carbon single bonds” in [0037] and such compound would include sorbic acid and sorbic acid ester.  Thus, such disclosure of JP is confusing.  Further, applicant’s arguments as to multiple choices from JP (i.e., 1. Choosing sorbic acid ester.  2. Choosing methyl or ethyl sorbate.  3. Further choosing a polyester resin) would not be obvious are found persuasive. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 28, 2022                                                  /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762